REAFL 881 is the means by which a landowner seeking “to make improvements or repairs” to its property may seek a license to enter an adjoining landowner’s property when those “improvements or repairs cannot be made” without such entry. Here, the court erred by granting petitioner a license to access Copley’s roof because petitioner failed to “state the facts making such entry necessary,” as the statute requires (id.). The petition, and the affidavit of a “senior associate” submitted for the first time in petitioner’s reply papers, conclusorily state that access to Copley’s roof was necessary. Fetitioner has failed to put forward any explanation as to why the work could not otherwise be performed or indeed, any facts whatsoever (see Matter of 155 W. 21st St., LLC v McMullan, 61 AD3d 497, 504-505 [2009]; see also Amalgamated Dwellings v Hillman Hous. Corp., 299 AD2d 199, 200 [2002]). Concur — Mazzarelli, J.E, Friedman, Catterson, Renwick and Richter, JJ.